Citation Nr: 1412171	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left index finger disability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left first metacarpophalangeal joint (thumb) fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  Additional VA treatment records added to the Virtual VA electronic record in this case subsequent to a May 2011 supplemental statement of the case are found to be cumulative of the evidence previously of record.


FINDINGS OF FACT

1.  In correspondence received by VA in March 2012, the Veteran requested withdrawal of his appeal for entitlement to service connection for bilateral hearing loss.

2.  A left index finger disability is not shown by the evidence of record.

3.  The Veteran's service-connected residuals of a left first metacarpophalangeal joint (thumb) fusion is manifested by fusion of the metacarpophalangeal joint and mild volar and ulnar subluxation of the proximal phalanx.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  A left index finger disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for an increased 20 percent rating, but no higher, for the residuals of a left first metacarpophalangeal joint (thumb) fusion are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5224 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the representative.  38 C.F.R. § 20.204 (2013).  

In correspondence received by VA in March 2012, the Veteran requested withdrawal of his appeal for entitlement to service connection for bilateral hearing loss.  The appellant has withdrawn his appeal for entitlement to service connection for bilateral hearing loss and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the appeal is dismissed.




VA Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2009 and October 2009.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of his claims. There is no evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained as to these issues are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant. 

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, service treatment record show the Veteran sustained a hyperextension injury to the left thumb in January 1993.  Records are negative for complaint, treatment, or diagnosis for the left index finger.  In statements and testimony in support of his claim the Veteran reported that he had compensated for his left thumb disability by using other fingers and was experiencing problems in those joints.  He stated he experienced pain between the left index and middle fingers.

VA examination in February 2010 revealed full flexion and extension of the left index, middle, ring, and small fingers.  Strength and dexterity were significantly diminished on the left in that the Veteran was unable to properly oppose his thumb.  Radiographic studies of the left hand, three views, revealed no left index finger abnormality.  No diagnosis of a left index finger disorder was provided.

Based upon the evidence of record, the Board finds that a left index finger disability is not shown by the evidence of record.  The February 2010 VA examination findings are persuasive that the Veteran has full flexion and extension of the left index finger and that there was no index finger abnormality on radiographic studies.  Although the Veteran has complained of left index finger pain, statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that he has a present left index finger disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against this claim.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

The Rating Schedule provides that with evaluations of ankylosis of the thumb (i) if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx; (ii) if both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 centimeter (cm.)) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis; and (iv) if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  

For unfavorable ankylosis of the major or minor thumb 20 percent ratings are assigned and for favorable ankylosis 20 percent ratings are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2013).  Also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may be found to result in some functional loss if it limits the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, service treatment record show the Veteran sustained a hyperextension injury to the left thumb in January 1993.  The diagnoses included gamekeeper's injury to the left thumb.  Records show he is left hand dominant.  VA hospital records show he underwent a left thumb radial collateral ligament repair in October 1994 and a left first metacarpophangeal joint fusion in January 1995.  VA treatment records show the Veteran complained of pain in the left thumb and was treated with pain relief medication.

In statements and testimony provided in support of his claim the Veteran reported that he experienced significant pain as a result of his left thumb disability.  He also stated he was unable to write more than a few words, was unable to hold or grasp items, and was very limited as to physical work.  He reported he had worked with computers, but that he was unable to type as necessary for his employment.  

On VA examination in August 2009 the Veteran complained of radiating left thumb pain from the base of the thumb to the metacarpophalangeal joint.  He reported having difficulty gripping due to weakness and that not being able to hold a pencil satisfactorily to write was a problem with his work and activities of daily living.  With overuse he stated he experienced flare-up pain, but that he had received no specific treatment for this condition and denied having lost any time from work.  The examiner noted there was no anatomical defect and no detectable muscle atrophy.  There was a loss of strength in gripping objects between the thumb and index finger with strength estimated at 3/5 compared to the right.  There was no motion to the metacarpophalangeal joint.  Interphalangeal joint extension was to 15 degrees and flexion was to 35 degrees.  The diagnoses included metacarophalangeal joint fusion and postoperative pain.  

VA examination on February 24, 2010, revealed full flexion and extension of the left interphalangeal joint and no motion to the metacarpophalangeal joint.  Strength and dexterity were significantly diminished on the left in that he was unable to properly oppose the thumb.  It was also noted that he experienced problems with writing and dropping objects.  There was some mild atrophy on the radial aspect of the thumb that was likely due to surgery and deconditioning of the thumb after fusion.  There was some prominence radially which was extremely painful.  Radiographs revealed fusion of the left thumb metacarpophalangeal joint and overall zero degrees of flexion with mild volar and ulnar subluxation of the proximal phalanx.  The examiner's assessment was left thumb metacarophalangeal fusion with significant pain and disability to the dominant hand.  

VA examination in April 2010 revealed an ability to oppose the index finger to the thumb.  A May 2010 addendum noted opposition of your left index, middle, ring and small fingers to the interphalangeal joint of the thumb that was one centimeter from the thumb pad. 

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of a left first metacarpophalangeal joint (thumb) fusion is manifested by fusion of the metacarpophalangeal joint and mild volar and ulnar subluxation of the proximal phalanx.  In cases, where both the carpometacarpal and interphalangeal joints are essentially ankylosed the disability is to be evaluated as unfavorable ankylosis.  The February 24, 2010, VA examiner's assessment of the Veteran's left thumb disability is persuasive of an increased disability to include involvement of the interphalangeal joint of the thumb.  The Veteran's demonstrated subluxation to the proximal phalanx and significant pain are found to be analogous to ankylosis.

There is no indication, however, that evaluation as amputation, limitation of motion of other digits, or interference with the overall function of the hand is warranted.  Although the February 2010 VA examiner noted there was significant pain and disability to the dominant hand, it was also noted there was full flexion and extension of the left index, middle, ring, and small fingers.  Therefore, an increased 20 percent rating, but no higher, is warranted.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's service-connected left thumb disability is found to be adequately rated under the available schedular criteria, and the objective findings of the Veteran's impairment are well-documented.  Moreover, the evidence in this case is not indicative of a marked interference with employment as a result of the service-connected disability.  In fact, the Veteran denied having any actual lost time from work.  There is also no evidence of other related factors such as frequent periods of hospitalization due to this service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Veteran has also not claimed that he is unemployable as a result of this disorder and thus, the record does not raise an implied claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for a left index finger disability is denied.

Entitlement to an increased rating of 20 percent, but no higher, for residuals of a left first metacarpophalangeal joint (thumb) fusion is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


